         Case 3:15-cv-01637-JAM Document 426 Filed 04/09/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

 DAVERLYNN KINKEAD et al., individually
 and on behalf of all others similarly situated,
        Plaintiffs,
                                                            No. 3:15-cv-01637 (JAM)
        v.

 HUMANA AT HOME, INC. et al.,
     Defendants.


      ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION
  SETTLEMENT, PROVISIONAL CERTIFICATION, AND APPROVAL OF NOTICE

       After considering the Joint Motion for Preliminary Approval of            Settlement, the

Memorandum in support of the Motion, the Settlement Agreement and all related documents, the

record of this civil action, the representations and argument of Class Counsel and Counsel for

Defendants, and the applicable law, including, without limitation, Rule 23 of the Federal Rules of

Civil Procedure:

       The Court hereby certifies, for settlement purposes only, the following Classes:

              “NEW YORK STATE LAW SETTLEMENT CLASS” comprised
              of all persons employed in New York in a HOME HEALTHCARE
              WORKER POSITION for Humana, Inc., Humana at Home Inc. and
              Seniorbridge Family Companies Inc. during the period from
              November 10, 2009 to November 30, 2020 who worked at least one
              24-hour live-in shift and who did not exclude themselves pursuant to
              the initial class notice. The names of these class members are set
              forth in Ex. B to the Settlement Agreement. The Class also includes
              the Estate Representatives of deceased class members listed on Ex B,
              if any.

              “CONNECTICUT STATE LAW SETTLEMENT CLASS”
              comprised of all persons employed in Connecticut as a HOME
              HEALTHCARE WORKER POSITION for Humana, Inc., Humana
              at Home Inc. and Seniorbridge Family Companies (CT), Inc. who (1)
              during the period from January 1, 2015 to November 30, 2020
              worked at least one 24-hour live-in shift, or (2) who worked more
              than 40 hours in a workweek without proper overtime compensation
              between January 1, 2015 and October 13, 2015. The names of these
         Case 3:15-cv-01637-JAM Document 426 Filed 04/09/21 Page 2 of 6




              class members are set forth in Ex. C to the Settlement
              Agreement. The Class also includes the Estate Representatives of
              deceased class members listed on Ex C, if any.


In so holding, the Court finds that the requirements of Rule 23 of the Federal Rules of Civil

Procedure are satisfied and that the Classes are properly certified for settlement purposes only. The

Court further finds that expanding the temporal period of the claims of the existing members of

the New York and Connecticut unpaid hours classes to include unpaid hours claims accruing

between January 26, 2016 and January 1, 2021 and adding unpaid hours claims of 556 additional

class members who worked between January 26, 2016 and November 30, 2020 satisfies the

requirements of Rule 23(b)(3).

       The Court has evaluated the Settlement Agreement in light of the nine factors set forth in

City of Detroit v. Grinnell Corp., 495 F.2d 448 (2nd Cir. 1974) and has determined that the Grinnell

factors are satisfied for the purposes of this preliminary approval. Accordingly:

       IT IS HEREBY ORDERED that the Settlement Agreement and the terms and conditions

of the settlement set forth therein, and all exhibits attached thereto, are hereby preliminarily

approved by the Court as fair, reasonable, and adequate, entered into in good faith, free of

collusion, are in the best interest of the classes and are within the range of possible results if the

case was litigated;

       IT IS HEREBY FURTHER ORDERED that the requested service payments, costs,

Claims, Administration costs, and Reserve Funds to be deducted from the Gross Settlement

Amount for purposes of calculating the Net Settlement Amount, as well as the methodology for

allocating the settlement funds among the Participating Settlement Class Members is preliminarily

approved as fair, reasonable and adequate. With respect to proposed counsel fees of one-third of

the settlement amount, the parties may use that fee for purposes of calculating the Net Settlement

                                                  2
        Case 3:15-cv-01637-JAM Document 426 Filed 04/09/21 Page 3 of 6




Amount and the preliminary minimum settlement payments; however, the Court will require more

information to ensure reasonableness and hourly billing data to conduct a cross-check against

lodestar before final approval. See De los Santos Comonfort v. Servs. Mangia, Inc., 2020 WL

5884669, at *2 (S.D.N.Y. 2020); Fujiwara v. Sushi Yasuda Ltd., 58 F. Supp. 3d 424, 437-39

(S.D.N.Y. 2014);

       IT IS HEREBY FURTHER ORDERED that Daverlynn Kinkead, Shirley Caillo, and

Claude Mathieu are adequate class representatives and their nomination to serve in that capacity

is hereby APPROVED;

       IT IS HEREBY FURTHER ORDERED that Philip Bohrer, Bohrer Brady, LLC, Michael

J.D. Sweeney and Artemio Guerrero, Getman, Sweeney & Dunn, PLLC, and Edward J.

Tuddenham are appointed as Class Counsel;

       IT IS HEREBY FURTHER ORDERED that Settlement Services, Inc. is hereby

approved as the Claims Administrator;

       IT IS HEREBY FURTHER ORDERED that the form and content of the Notices, Claim

Forms and Change of Address forms, which shall be updated by the Claims Administrator to

include the date of the Final Fairness Hearing and other deadlines, as well as the manner and

method of dissemination of notice, as set forth in the Settlement Agreement, constitute the best

Notice practicable under the circumstances and satisfies the requirements of Rule 23 and due

process and are hereby APPROVED;

       IT IS HEREBY FURTHER ORDERED that a Final Fairness Hearing, at which time the

Court will consider whether to grant final approval of the Settlement Agreement and the proposed

settlement set forth therein, objections to the Settlement Agreement, if any, Class Counsel’s

requested attorney fees, costs, and service awards, shall be conducted at the Richard C. Lee U.S.



                                               3
           Case 3:15-cv-01637-JAM Document 426 Filed 04/09/21 Page 4 of 6




Courthouse, 141 Church Street, Courtroom Three, New Haven, CT 06510, on August 24, 2021 at

3:00 PM. Counsel, class members, and the public may also participate in or view the Final Fairness

Hearing via Zoom at the following information:

       Link: https://www.zoomgov.com/j/1606658766?pwd=c29UL051bjcxbmZQN3VmUlE1U2hydz09
       Call-in number: +16468287666,,1606658766#,,,,*439542#
       Meeting ID: 160 665 8766
       Passcode: 439542

Class Counsel shall file a Motion, with supporting memorandum, in support of final approval of

the proposed settlement, including attorneys’ fees, costs, and service awards, no later than August

10, 2021. Class Counsel and Counsel for Defendants shall be prepared to respond to objections, if

any, and to provide other information, as appropriate, bearing on whether the settlement and all of

the terms of the Settlement Agreement should be finally approved;

       IT IS HEREBY FURTHER ORDERED that any objections by Class Members to the

fairness or reasonableness of the proposed settlement, Class Counsel’s requested fees, costs, or the

requested service awards, will be considered if made in writing and mailed to the Claims

Administrator, postmarked no later than 60 days from the date of mailing of the Settlement Notice.

Any Settlement Class Member who timely provides and serves a written objection may also appear

at the Fairness Hearing, either individually or through personal counsel hired at the objector’s

expense;

       IT IS HEREBY FURTHER ORDERED that only the 556 additional Settlement Class

Members who were not sent the Court’s previously approved Notice may opt out of the settlement

by mailing to the Claims Administrator a written request to opt out in the manner and form set

forth in the Settlement Agreement, postmarked no later than 60 days from the date of mailing of

the Settlement Notice. Such a timely and valid form to opt out shall preclude such Settlement

Class Member from participating in the proposed settlement, and such Settlement Class Member


                                                 4
Case 3:15-cv-01637-JAM Document 426 Filed 04/09/21 Page 5 of 6
       Case 3:15-cv-01637-JAM Document 426 Filed 04/09/21 Page 6 of 6




Deadline for Settlement Class Members to opt         60 days after the date notice is sent.
out of the Settlement. § VII.B
Deadline for Settlement Class Members to            90 days after the date notice was sent.
file Claim Forms. § VII.C
Deadline for Settlement Class Members to            70 days after the date notice was sent.
cure deficient opt out forms. § VII.E
Claims Administrator may remail/email/text               90 days after notice is sent.
Settlement Class Members who request the
settlement documents. § VII.C
Counsel for Defendants provides proof of            30 days before Final Fairness Hearing.
CAFA notice compliance. Appendix D
Class Counsel or Counsel for Defendants            7 business days after terminating event
exercises termination rights. § XVI.B                              occurs.
Class Counsel calculates final Settlement          10 days before Final Approval Hearing.
Payments § V.C
Class Counsel provides Counsel for                 10 days before Final Approval Hearing.
Defendants with a list of final Settlement
Payments. § V.D


      Dated at New Haven this 9th day of April 2021.

                                                   /s/Jeffrey Alker Meyer
                                                   Jeffrey Alker Meyer
                                                   United States District Judge




                                               6
